Order filed June 11, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-01052-CV
                                   ____________

      JIANGSU JINSHI MACHINERY GROUP CO., LTD., Appellant

                                        V.

                 KANA ENERGY SERVICES, INC., Appellee


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-55123

                                     ORDER

      On January 29, 2019, this court abated this appeal based on the removal of the
underlying proceeding to the U.S. District Court for the Southern District of Texas.
Once a state case is removed, the state court “shall proceed no further unless and
until the case is remanded.” 28 U.S.C. § 1446(d). The Texas Supreme Court has held
section 1446(d) applies to the Texas courts of appeals. See Meyerland Co. v.
F.D.I.C., 848 S.W.2d 82, 83 (Tex. 1993) (order).
      The court has learned through the Public Access to Court Electronic Records
(PACER) system that the case was remanded on May 22, 2019.

      The appeal will be reinstated and dismissed for want of prosecution unless
any party to the appeal files, by July 1, 2019, a motion demonstrating good cause to
retain the appeal.

                                  PER CURIAM




                                         2